Exhibit 10.2

 

 [logo.jpg]

 



October 19, 2018

 

 

Matthew S. Black

3 Waterway Square Place, Suite 110
The Woodlands, Texas  77380

 

 

Re:The Waste Connections US, Inc. Separation Benefits Plan

 

Dear Matt:

 

This letter agreement (this “Letter Agreement”) relates to the Separation
Benefits Plan (and Summary Plan Description) of Waste Connections US, Inc., a
Delaware corporation (the “Company”), effective July 24, 2018 (the “Plan”).

 

Through this Letter Agreement, you are being offered the opportunity to become a
participant in the Plan (a “Participant”), and thereby to be eligible to receive
the severance and change in control benefits set forth therein, effective as of
October 19, 2018 (the “Participant Effective Date”). A copy of the Plan is
attached to this Letter Agreement. You should read it carefully and become
comfortable with its terms and conditions, and those set forth below.

 

By signing below, you will be acknowledging and agreeing to the following
provisions:

 

1.that you have received and reviewed a copy of the Plan;

 

2.that terms not defined in this Letter Agreement but beginning with a capital
letter have the meaning assigned to them in the Plan;

 

3.that participation in the Plan requires that you agree irrevocably and
voluntarily to the terms of the Plan (including, without limitation, the
covenants set forth in Sections 5, 6 and 12 of the Plan) and the terms set forth
below; and

 

4.that you have had the opportunity to carefully evaluate this opportunity, and
desire to participate in the Plan according to the terms and conditions set
forth herein.

 



 [footer.jpg]

 

 

Subject to the foregoing, we invite you to become a Participant in the Plan.
Your participation in the Plan will be effective upon your signing and returning
this Letter Agreement to the Company within thirty (30) days of your receipt of
this Letter Agreement.

 

You and the Company (hereinafter referred to as the “parties”) hereby AGREE as
follows:

 

1.Positions and Responsibilities. During the Term, you will be directly employed
by the Company, will serve as Senior Vice President and Chief Tax Officer of
Waste Connections, Inc., a corporation organized under the laws of Ontario,
Canada (the “Parent”) and certain of its subsidiaries, including the Company,
and will perform such other duties and responsibilities as may be reasonably
assigned to you from time to time by the Parent’s Board of Directors (the
“Board”), Chief Executive Officer and/or Chief Financial Officer (the “CFO”).
You will devote your attention, energies and abilities in those capacities to
the proper oversight and operation of the business of the WCI Group to the
exclusion of any other occupation. As Senior Vice President and Chief Tax
Officer of the Parent and certain of its subsidiaries, including the Company,
you will: (i) report to the CFO or her designee, (ii) be based at the Parent’s
principal administrative offices in The Woodlands, Texas, and (iii) be
responsible for all duties, authority and responsibility customary for such
positions. You will devote such time and attention to your duties as are
reasonably necessary to the proper discharge of your responsibilities hereunder.
You agree to perform all duties consistent with: (a) policies established from
time to time by the WCI Group; and (b) all applicable legal requirements. For
purposes of the Plan, you are hereby designated as an SVP Participant.

 

2.Compensation, Benefits and Reimbursement of Expenses.

 

a.Base Salary. The Company hereby agrees to pay you an annual base salary of
Three Hundred Fifteen Thousand Dollars ($315,000) (“Base Salary”). Your Base
Salary will be payable in accordance with the Company’s normal payroll
practices, and your Base Salary is subject to withholding and social security,
unemployment and other taxes. Further increases in Base Salary will be
considered by the Board.

 

b.Performance Bonus. You shall be entitled to an annual cash bonus (the “Bonus”)
based on the Parent’s attainment of reasonable financial objectives to be
determined annually by the Board. Your target annual Bonus will equal Fifty
Percent (50%) of the applicable year’s ending Base Salary and will be payable if
the Board determines, in its sole and exclusive discretion, that that year’s
financial objectives have been fully met. Nothing in the Plan or in this Letter
Agreement shall invalidate any cash bonus plan approval by the Board or a
Committee of the Board providing for higher payments in the event extraordinary
or “stretch” goals are met. The Bonus will be paid in accordance with the
Parent’s bonus plan, as approved by the Board; provided, that in no case shall
any portion of the Bonus with respect to any such fiscal year be paid more than
three (3) months after the end of such fiscal year.

 



 [footer.jpg]

 

 

c.Grants of Equity Awards. You shall be eligible for annual grants of restricted
share unit awards, performance share unit awards or other Equity Awards on such
terms and to such level of participation as the Board or the Compensation
Committee of the Board determines to be appropriate, bearing in mind your
positions and responsibilities. The terms of any such Equity Awards shall be
governed by the relevant plans under which they are issued and described in
detail in applicable agreements between the Parent and you.

 

d.Other Benefits. You will be entitled to paid annual vacation, which will
accrue on the same basis as for other employees of the Company of similar rank,
but which will in no event be less than four (4) weeks for any twelve (12) month
period commencing January 1st of each year. You also will be entitled to
participate, on the same terms as other employees of the Company participate, in
any medical, dental or other health plan, pension plan, profit-sharing plan and
life insurance plan that the Company may adopt or maintain, any of which may be
changed, terminated or eliminated by the Company at any time in its exclusive
discretion.

 

e.Reimbursement of Other Expenses. The Company agrees to pay or reimburse you
for all reasonable travel and other expenses incurred by you in connection with
the performance of your duties on presentation of proper expense statements or
vouchers. All such supporting information shall comply with all applicable
Company policies relating to reimbursement for travel and other expenses.

 

3.Change in Control. For purposes of this Letter Agreement, in addition to the
events described in the definition of “Change in Control” in Section 27(f) of
the Plan, a Change in Control shall also occur if:

 

a.any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
shall become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of fifty percent (50%) or more of the outstanding
voting securities of a subsidiary of Parent that owns all or substantially all
of the WCI Group’s United States operations;

 

b.there is a reorganization, merger or other business combination of a
subsidiary of Parent that owns all or substantially all of the WCI Group’s
United States operations with any other corporation, other than any such merger
or other combination that would result in the voting securities of the
subsidiary outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the subsidiary or such surviving entity
outstanding immediately after such transaction; or

 



 [footer.jpg]

 

 

c.there is a direct or indirect sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) by the WCI Group of all, or
substantially all, of its United States operations.

 

4.Right to Other Payments. In consideration of becoming eligible to receive the
severance and change in control benefits provided under the terms and conditions
of the Plan, in addition to providing the waiver required by Section 7(e) or
Section 8(c) of the Plan, as applicable, you agree to waive any and all rights,
benefits, and privileges to severance benefits that you might otherwise be
entitled to receive under any other plan or arrangement.

 

5.Entire Agreement. You understand that the waiver set forth in Section 4 above
is irrevocable and that this Letter Agreement and the Plan set forth the entire
agreement between the parties with respect to any subject matter covered herein.
You agree and acknowledge that this Letter Agreement and the Plan supersede and
replace that certain Employment Agreement between you and the Company dated as
of March 1, 2012, as amended from time to time.

 

6.Survival. Your participation in the Plan will continue in effect following any
termination that occurs while you are a Participant in the Plan with respect to
all rights and obligations accruing as a result of such termination.

 

7.Counterparts. This Letter Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. A facsimile, telecopy or other reproduction of this Letter Agreement
may be executed by one or more parties and delivered by such party by facsimile
or any similar electronic transmission device pursuant to which the signature of
or on behalf of each such party can be seen. Such execution and delivery shall
be considered valid, binding and effective for all purposes.

 

8.Miscellaneous. This Letter Agreement and the Plan set forth the entire
agreement between the WCI Group and you concerning the subject matter described
herein, and fully supersede any and all prior oral or written agreements,
promises or understandings between the WCI Group and you concerning the subject
matter described herein including, without limitation, any acceleration
provisions set forth in any agreement evidencing an Equity Award held by you.
Further, you represent and acknowledge that in executing this Letter Agreement,
you do not rely, and have not relied, on any prior oral or written
communications by the WCI Group, and you expressly disclaim any reliance on any
prior oral or written communications, agreements, promises, inducements,
understandings, statements or representations in entering into this Letter
Agreement. Therefore, you understand that you are precluded from bringing any
fraud or fraudulent inducement claim against the WCI Group associated with any
such communications, agreements, promises, inducements, understandings,
statements or representations. The Company and you are entering into this Letter
Agreement based on each party’s own judgment.

 



 [footer.jpg]

 

 

9.Execution. You recognize and agree that your execution of this Letter
Agreement results in your enrollment and participation in the Plan, that you
agree to be bound by the terms and conditions of the Plan and this Letter
Agreement, and that you understand that this Letter Agreement may not be amended
or modified except pursuant to Section 20 of the Plan.

 

[Remainder of page left intentionally blank. Signatures to follow.]

 

 [footer.jpg]

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement, which shall
be deemed effective as of the Participant Effective Date.

 

 

  WASTE CONNECTIONS US, INC.               By: /s/ Ronald J. Mittelstaedt      
Ronald J. Mittelstaedt     Chief Executive Officer

 

 

PARTICIPANT

 

 

/s/ Matthew S. Black                    

Matthew S. Black

 

 

 

 



 [footer.jpg]

